Citation Nr: 1333643	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she suffers from hypertension, and that her hypertension first manifested during active service in the form of headaches.  The Veteran notes that although hypertension was not diagnosed in service, the service treatment records document her headaches, and the headaches were a precursor to her hypertension diagnosis.  She also maintains that she was initially diagnosed with hypertension within a year of discharge from service by a physician who is now deceased, and whose medical records are no longer available.

In June 2011 the Board remanded the Veteran's claim, in part, to obtain records of evaluation and/or treatment from R. A. Jackson, M.D., from Richmond Community Hospital, in Richmond, Virginia, from September 2006 to the present.  The records from Dr. Jackson, which were subsequently received, contained an April 1993 treatment record which noted that the Veteran was seen for headaches and dizziness.  It was noted that she went to the emergency room at Richmond Memorial Hospital where she was apparently diagnosed as having hypertension.  It was further noted that she was treated and released from the hospital.  Handwritten notes from Dr. Jackson dated in April 1993 indicated that the Veteran went to Richmond Memorial Hospital emergency room the prior night for headache, dizziness, and nausea.

As the claims file did not contain the April 1993 treatment records from the Richmond Memorial Hospital emergency room, the Board again remanded the case in April 2013 in order to request the Veteran to identify all medical providers from whom she had received treatment for hypertension, and to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, to specifically include treatment received in April 1993 at Richmond Memorial Hospital.

Pursuant to the Board's April 2013 remand instructions, the Appeals Management Center (AMC) sent the Veteran correspondence in May 2013 which requested her to submit treatment records from the Richmond Memorial Hospital for April 1993, and advised her that, if she received medical treatment from any private physicians or hospitals and would like VA to obtain those records, then she needed to complete a separate VA Form 21-4142 for each non-VA provider.  

The Veteran did not respond to the May 2013 correspondence within 30 days, and the AMC issued a Supplemental Statement of the Case in June 2013 which continued to deny her claim for entitlement to service connection for hypertension.  

However, in correspondence received by VA in July 2013, the Veteran indicated that she had additional information or evidence in support of her appeal.  Specifically, the Veteran indicated that she had requested her VA treatment records from the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, from 1983 to the present, and that she was still waiting for the receipt of those records.  However, no additional correspondence was received from the Veteran in the months that followed.  

Significantly, the only VA treatment records currently associated with the Veteran's claims file are records from the VA Medical Center in Richmond, Virginia, and dated from January 2007 to June 2007.  The June 2008 rating decision on appeal as well as the January 2009 Statement of the Case confirm that the only VA treatment records considered by the RO were dated from January 2007 to June 2007.  Moreover, these VA records refer to prior treatment and procedures which fall outside of the January 2007 to June 2007 date range.  This suggests that only a fraction of the Veteran's VA treatment records have been associated with the claims file.  

The duty to assist obligates VA to obtain any outstanding VA treatment records.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (noting Veteran Center treatment records are constructively before VA); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, dated from 1983 to the present.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, then the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


